Case 18-04607        Doc 65     Filed 04/04/19     Entered 04/04/19 14:33:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04607
         John L Easley
         Christie M Easley
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/21/2018.

         2) The plan was confirmed on 08/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was dismissed on 02/01/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04607       Doc 65      Filed 04/04/19    Entered 04/04/19 14:33:11                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $16,543.14
        Less amount refunded to debtor                        $1,606.50

 NET RECEIPTS:                                                                                  $14,936.64


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $936.76
     Other                                                                  $49.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,985.76

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AT&T MOBILITY II LLC           Unsecured            NA       3,930.62         3,930.62           0.00       0.00
 BETH EASLEY                    Priority            0.00           NA               NA            0.00       0.00
 BMO HARRIS BANK NA             Unsecured      1,090.98       1,090.98         1,090.98           0.00       0.00
 CAPITAL ONE AUTO FINANCE       Secured           364.28        364.28           364.28        364.28        0.00
 CAPITAL ONE BANK USA           Unsecured      3,254.00         673.02           673.02           0.00       0.00
 CAPITAL ONE BANK USA           Unsecured           0.00        485.51           485.51           0.00       0.00
 CAPITAL ONE BANK USA           Unsecured           0.00        569.61           569.61           0.00       0.00
 CAVALRY SPV I LLC              Unsecured         267.00        267.40           267.40           0.00       0.00
 CAVALRY SPV I LLC              Unsecured            NA         497.97           497.97           0.00       0.00
 COLLECTION PROFESSIONALS INC   Unsecured         209.00        202.34           202.34           0.00       0.00
 CREDITORS DISCOUNT & AUDIT     Unsecured            NA       1,986.00         1,986.00           0.00       0.00
 DORAN HAYS                     Unsecured      3,500.00       3,500.00         3,500.00           0.00       0.00
 EDGERTON & EDGERTON            Unsecured            NA           0.00             0.00           0.00       0.00
 EDGERTON & EDGERTON            Unsecured            NA       3,796.68         3,796.68           0.00       0.00
 EQUITY TRUST COMPANY           Unsecured            NA       1,050.00         1,050.00           0.00       0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured           0.00          0.00             0.00           0.00       0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured           0.00          0.00             0.00           0.00       0.00
 ILLINOIS TOLLWAY               Unsecured            NA       9,977.12         9,977.12           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      28,393.06     28,322.01        28,322.01       1,265.09      82.61
 INTERNAL REVENUE SERVICE       Unsecured            NA     10,010.42        10,010.42            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         475.00        475.27           475.27           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         490.00        489.85           489.85           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         564.00        564.22           564.22           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Secured       16,822.43     16,822.43        16,822.43       2,716.52      71.92
 LVNV FUNDING                   Unsecured            NA         799.06           799.06           0.00       0.00
 LVNV FUNDING                   Unsecured         656.00        723.73           723.73           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04607       Doc 65     Filed 04/04/19    Entered 04/04/19 14:33:11              Desc         Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid         Paid
 LVNV FUNDING                  Unsecured         159.00        175.87        175.87           0.00        0.00
 MERRICK BANK                  Unsecured         563.00        499.92        499.92           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,341.00       1,341.24      1,341.24           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA         447.48        447.48           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured            NA       1,109.51      1,109.51           0.00        0.00
 ONEMAIN FINANCIAL             Unsecured      2,870.00       2,135.96      2,135.96           0.00        0.00
 OPPORTUNITY FINANCIAL LLC     Unsecured         540.00        682.00        682.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,053.00       1,052.81      1,052.81           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,592.00         788.15        788.15           0.00        0.00
 QUANTUM3 GROUP                Unsecured         563.00        293.09        293.09           0.00        0.00
 QUANTUM3 GROUP                Unsecured            NA       1,026.16      1,026.16           0.00        0.00
 REALTAX DEVELOPERS            Unsecured           0.00           NA            NA            0.00        0.00
 REGIONAL RECOVERY SERVICE     Unsecured            NA         425.00        425.00           0.00        0.00
 CELTIC BANK/CONTFINCO         Unsecured      1,190.00            NA            NA            0.00        0.00
 EDUCATION SALLIE MAE          Unsecured      4,834.00            NA            NA            0.00        0.00
 EDUCATION NAVIENT             Unsecured      5,658.00            NA            NA            0.00        0.00
 ROBERT MORRIS COLLEGE         Unsecured      1,084.00            NA            NA            0.00        0.00
 PORANIA LLC                   Unsecured         430.00           NA            NA            0.00        0.00
 WEBBANK/FINGERHUT             Unsecured         656.00           NA            NA            0.00        0.00
 FIRST PREMIER                 Unsecured      1,528.00            NA            NA            0.00        0.00
 SPRINT                        Unsecured      1,448.00            NA            NA            0.00        0.00
 MABT/CONTFIN                  Unsecured         701.00           NA            NA            0.00        0.00
 DUPAGE MEDICAL GROUP          Unsecured         475.00           NA            NA            0.00        0.00
 STATE DISBURSEMENT UNIT       Priority      25,861.00     25,861.00     25,861.00       1,155.16       75.43
 TEXAS GUARANTEED STUDENT LOA Unsecured             NA       6,426.18      6,426.18           0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00          0.00           0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00          0.00          0.00           0.00        0.00
 VERIZON                       Unsecured      2,195.00       2,194.73      2,194.73           0.00        0.00
 WILL COUNTY CLERK             Secured       12,000.00     12,000.00     12,000.00       1,493.41    1,009.08
 WILL COUNTY TREASURER         Secured       19,928.25     19,928.25     19,928.25            0.00   1,717.38




UST Form 101-13-FR-S (9/1/2009)
Case 18-04607        Doc 65      Filed 04/04/19     Entered 04/04/19 14:33:11              Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $17,186.71          $3,080.80               $71.92
       All Other Secured                                 $31,928.25          $1,493.41            $2,726.46
 TOTAL SECURED:                                          $49,114.96          $4,574.21            $2,798.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $25,861.00          $1,155.16              $75.43
        Domestic Support Ongoing                              $0.00              $0.00               $0.00
        All Other Priority                               $28,322.01          $1,265.09              $82.61
 TOTAL PRIORITY:                                         $54,183.01          $2,420.25             $158.04

 GENERAL UNSECURED PAYMENTS:                             $59,687.90                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,985.76
         Disbursements to Creditors                             $9,950.88

 TOTAL DISBURSEMENTS :                                                                      $14,936.64


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
